MAG SILVER CORP. (An exploration stage company) Management Discussion & Analysis For the period ended September 30, 2008 Dated: November 14, 2008 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 328 550 Burrard Street Vancouver, BC V6C 2B5 604 630 1399phone 866 630 1399toll free 604 484 4710fax TSX: MAG AMEX: MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. (An exploration stage company) Management Discussion & Analysis For the period ended September 30, 2008 MAG Silver Corp. is a company focused on the acquisition, exploration and development of district scale projects located in the Mexican Silver Belt.We are based in Vancouver, British Columbia, Canada.Our common shares trade on the Toronto Stock Exchange under the symbol MAG and on the American Stock Exchange under the symbol MVG.The Company is a “reporting” company in the Provinces of British Columbia, Alberta and Ontario. This following management discussion and analysis (“MD&A”) of MAG Silver Corp. (the “Company”) focuses on the financial condition and results of operations of the Company for the nine months ended September 30, 2008 and 2007.It is prepared as of November 13, 2008 and should be read in conjunction with the interim unaudited consolidated financial statements for the nine months ended September 30, 2008 and the audited consolidated financial statements of the Company for the year ended December 31, 2007 together with the notes thereto.All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise. The global economic environment has deteriorated significantly since the filing of the Company’s last MD&A dated August 13, 2008.Lower commodity prices, currency fluctuations, banking and institutional failures, restricted credit availability and a general reduction in the availability of equity financing create a more uncertain environment for the Company’s securities.The Company remains financially strong and will monitor the risks and opportunities of the current environment carefully. Other risks and uncertainties faced by the Company are listed from time-to-time in the Company’s Annual Information Form. The Company believes it is a Passive Foreign Investment Company (“PFIC”), as that term is defined in Section 1297 of the Internal Revenue Code of 1986, as amended, and believes it will be a PFIC for the foreseeable future.Consequently, this classification may result in adverse tax consequences for U.S. holders of the Company’s Common Shares. For an explanation of these effects on taxation U.S. shareholders and prospective holders of the Company’s Common Shares are also encouraged to consult their own tax advisers. Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.These may include estimates of future production levels, expectations regarding mine production and development programs and capital costs, expected trends in mineral prices and statements that describe future plans, objectives or goals.There is significant risk that actual results will vary, perhaps materially, from results projected depending on such factors as discussed under “Risks and Uncertainties” in this MD&A and other risk factors and forward-looking statements listed from time-to-time in the Company’s Annual Information Form (“AIF”).This AIF and additional information about the Company and its business activities are available on SEDAR at www.sedar.com. THIRD QUARTER HIGHLIGHTS · In July 2008, the Company announced results from six holes at its Cinco de Mayo property, Holes 08-29 and 08-35 through 39, which extended the Jose Manto to an area of at least 300 metres by 400 metres.The Company reported that Hole 08-39 cut 3.46 metres of 612 g/t silver, 11.59% lead and 13.20% zinc including 2.36 metres of 772 g/t silver, 13.42% lead and 16.39% zinc. · In July 2008, the Company reported that Hole GE on the Valdecañas Veinintersected two veins with one deep intersection of 1,179 g/t silver, 1.98 g/t gold, 3.01% lead and 2.21% zinc over 4.71 metres. · In July 2008, the Company reported that Hole QF on the Valdecañas Vein intersected 578 g/t silver, 3.85 g/t gold, 5.55% lead and 6.36% zinc over 6.20 metres. · In September 2008, the Company announced assay results from its ongoing drill program at Cinco de Mayo.Highlights included 1.50 metres of 370 g/t (10.1 opt) silver, 6.89 g/t gold, 19.15% lead and 9.46% zinc. · In October 2008, the Company established a Special Committee of the Board of Directors to look at strategic alternatives for the Company in response to Fresnillo plc’s acquisition of 9,746,193 of the Company’s issued and outstanding shares with Fresnillo plc now holding 19.83% interest in the Company.The Company also advised shareholders of certain facts pertaining to the relationship between Fresnillo plc (operator of the Juanicipio Property held 56% by Fresnillo plc and 44% by the Company). · In October 2008, the Company also reported drilling results from the Valdecañas Vein including Hole HE which assayed greater than 10,000 g/t (291 opt) silver, 9.69 g/t gold, 0.13% lead and 0.23% zinc over 0.21 metres (true width). FINANCIAL PERFORMANCE At September 30, 2008 the Company had cash and cash equivalents on hand of $59,195,741 versus $19,737,071 for the period ended September 30, 2007.Financings completed late in 2007 and warrant exercises completed early in 2008 explain the increased cash position.On November 27, 2007 the Company closed a bought deal private placement of 3.0 million common shares of the Company at a price of $15.50 per share for gross proceeds of $46.5 million. The Company also completed a series of private placements in February 2007 for units consisting of 2,760,000 common shares and 1,380,000 warrants for gross proceeds of $20,010,000. In February 2008 all of these outstanding warrants were exercised for gross proceeds of $11.37 million. After deducting interest earned for the nine months ended September 30, 2008 of $1,650,833 compared to interest earned of $527,665 for the nine months ended September 30, 2007, the operating loss for the third quarter of 2008 was $4,262,146 compared to operating loss of the same quarter in 2007 of The third quarter loss includes a mineral property write-off of $1,221,019 (2007: $750,277) and $2,445,726 as a non-cash charge for stock compensation expense compared to $2,747,555 in 2007. If one removes the mineral property write-off and stock compensation expense from both the current and 2007 third quarters the net loss for each period would be $595,401 and $1,287,409, respectively.There is a significant difference between these comparative amounts due to the higher interest income earned on cash and cash equivalents in the period to date in 2008.See notes to the Company’s September 30, 2008 unaudited financial statements for more details. General and administrative expenses for the period ended September 30, 2008, not including mineral property write off or stock compensation expenses, amounted to $2,246,234 compared to $1,815,074 in the same period of 2007.Increases occurred in audit and accounting fees ($212,354 in 2008 versus $131,542 in 2007) due to regulatory compliance work in Canada and the USA and as a result of management’s decision to implement quarterly review engagements by the Company’s auditors.The Company is also required to comply with Sarbanes-Oxley legislation in the USA resulting in additional costs for the review, assessment and documentation of the Company’s internal and disclosure controls as well as costs relating to an independent review and assessment of the Company’s findings.Filing and transfer agent fees increased in the period ($144,694 in 2008 versus $136,893 in 2007) generally as a result of increased equity issues related to warrants exercised in the first quarter and due to the Company holding a shareholder’s Special Meeting in January and it’s AGM in May.Telephone and office expenses aggregating $375,428 for the period were higher than the same period in 2007 at $279,596 due to higher activity levels and an increase in office rental costs.Management and consulting fees increased from $594,532 for the period ended September 30, 2007 to $925,971 in the same period of 2008 due to the addition of two employees hired late 2007, the addition of two new directors in late 2007 resulting in higher non-executive directors fess and higher salaries and bonus’ paid in the first quarter of 2008.Shareholder relations expense decreased to $229,617 during the period ended September 30, 2008 (2007 - $293,531) due to attendance at fewer trade shows. Other smaller items account for the balance of general and administrative costs for the period.The Company occupies office space and receives administrative services on a contract basis. SUMMARY OF QUARTERLY RESULTS The following table sets forth selected quarterly financial information for each of the last eight (8) quarters: Quarter Ending Revenue(1) Net Loss(2) Net Loss per share September 30, 2008 $ 446,078 $ (351,375 ) $ (0.01 ) June 30, 2008 $ 545,586 $ (1,091,881 ) $ (0.02 ) March 31, 2008 $ 659,169 $ (2,789,137 ) $ (0.05 ) December 31, 2007 $ 387,939 $ (4,080,795 ) $ (0.07 ) September 30, 2007 $ 211,108 $ (351,375 ) $ (0.01 ) June 30, 2007 $ 200,002 $ (2,181,524 ) $ (0.05 ) March 31, 2007 $ 116,555 $ (2,252,342 ) $ (0.06 ) December 31, 2006 $ 44,407 $ (818,389 ) $ (0.02 ) Explanatory Notes (1)The Company’s primary source of revenue during the quarters listed above was interest revenue from GIC’s held by the Company.The amount of interest revenue earned correlates directly to the amount of cash on hand during the period referenced. (2)Net losses by quarter are often materially affected by the timing and recognition of large non-cash expenses or write-offs.When adjusting these non-cash charges the results for the quarters listed show a more consistent trend, with a general growth in expenses over time that is consistent with the Company’s increased exploration and corporate activities over the periods as described above at “Financial Performance”. REVIEW OF OPERATION AND PROJECTS During the nine month period ended September 30, 2008, the Company incurred $964,556 in property acquisition costs (2007 - $772,224).Exploration expenditures for the same period amounted to $9,828,389 (2007 - $4,263,257).Exploration results to date have warranted expanded drilling programs on the Cinco de Mayo property (see property reviews below) accounting for most of the increase in exploration expenditures for the current period. The following discussion is an update to disclosure in documentation filed with regulatory agencies and available for viewing under MAG’s profile on the SEDAR website at www.sedar.com. Juanicipio Property The Company holds 44% of Minera Juanicipio S.A. DE C.V. (“Minera Juanicipio”) which holds and operates the Juanicipio property located in the Fresnillo District, Zacatecas State, Mexico.The Company is a party to a Shareholders Agreement with Fresnillo which holds the other 56% of Minera Juanicipio. A Shareholders Agreement governs the operation of Minera Juanicipio and certain corporate matters, including governance and the obligation of the shareholders to provide funds to Minera Juanicipio. During the first nine months, the Company has incurred costs of $1,052,741 for its 44% share of exploration on the Juanicipio property compared to $439,467 during the same period in The nine month period ended September 30, 2008 produced more high-grade returns from the 28,000-metre 2008 drilling program at the Juanicipio property. Drilling during the period was aimed at further defining the Valdecañas Vein and to move as much as possible of the known resources from inferred to indicated. An updated 43-101 compliant resource estimate is expected early in the New Year. For calendar 2008 Fresnillo had proposed a budget of US $4.6 million for drilling, exploration and engineering work at Juanicipio.Planned drilling of 28,000 metres for 2008 includes a large definition program on the Valdecañas Vein, which has been underway all year, and a follow up program on the Juanicipio Vein, which just commenced in November 2008.Proposed expenditures on a 100% basis for 2008 totaled US $4.6 million of which approximately US $2.6 million had been expended to September 30, 2008.A budget for 2009 is yet to be approved, but is expected to included continued drilling and engineering for planned underground workings.At the time of writing four drilling rigs are active on the Juanicipio property. On July 16, 2008, the company announced assay results from Hole GE which intersected two veins separated by 10 metres of altered and veined wall rock. The upper gold rich vein reported 123 g/t (3.6 opt) silver, 4.89 g/t gold, 1.24% lead and 4.92% zinc over 7.38 metres (true width). This included a higher grade intercept of 166 g/t (4.8 opt) silver, 5.89 g/t gold, 1.42% lead and 6.42% zinc over 3.0 metres. The lower silver rich vein returned 1,179 g/t (34.4 opt) silver, 1.98 g/t gold, 3.01% lead and 2.21% zinc over 4.71 metres (true width). This included a high grade gold and silver intercept of 6,310 g/t (183.9 opt) silver, 10.05 g/t gold, 7.63% lead and 5.23% zinc over 1.0 metres. Hole GE is one of the deepest holes to test the Valdecañas Vein to the west and the intersection remains open down dip, indicating the continuation of high grade silver and gold to depth in the western part of the Valdecañas Vein. On July 28, 2008, results from Hole OF and QF were announced. Hole QF returned 578 grams per tonne (g/t) (16.8 ounces per ton (opt)) silver, 3.85 g/t gold, 5.55% lead and 6.36% zinc over 6.20 metres (true width). This included a high grade gold intercept of 271 g/t (7.9 opt) silver, 9.13 g/t gold, 0.99% lead and 4.41% zinc over 1.96 metres (true width). Hole QF intersected the Valdecañas Vein on the critical east-central portion of the vein where drilling this year has been successful in extending the high grade zone to the east. Hole OF reported an intersection of 224 g/t (6.5 opt) silver, 1.77 g/t gold, 0.92% lead and 2.63% zinc over 4.71 metres (true width). Included was a higher grade intercept of 349 g/t (10.2 opt) silver, 1.78 g/t gold, 0.74% lead and 3.28% zinc over 2.62 metres. Subsequent to period end, assays were released October 15, 2008 from drilling along the Valdecañas Vein, results which confirmed the anticipated decrease of high grade silver with depth. Ongoing drilling is focused on defining the Valdecañas Vein on a 100 by 100 metre grid, with the goal of moving as much as possible of the recently reported inferred resource to an indicated resource. Drilling of the Juanicipio Vein (parallel to and one kilometre south of the Valdecañas Vein) was resumed in early in November. The Company also announced on October 15, 2008 that the Company had established a
